Name: COMMISSION REGULATION (EC) No 2241/95 of 22 September 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 23 . 9 . 95 EN Official Journal of the European Communities No L 228/19 COMMISSION REGULATION (EC) No 2241/95 of 22 September 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables third countries, in respect of the products and periods stipulated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 1740/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi ­ lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 23 September 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. (2) OJ No L 167, 18 . 7. 1995, p. 10. O OJ No L 387, 31 . 12. 1992, p. 1 . b) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 228/20 fENI Official Journal of the European Communities 23 . 9. 95 ANNEX to the Commission Regulation of 22 September 199S establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 35 052 52,9 412 132,4 060 80,2 512 186,0 064 59,6 600 64,5 066 41,7 624 123,2 068 62,3 999 104,3 204 50,9 0808 10 92, 0808 10 94, 212 1 17,9 0808 10 98 039 79,3 624 75,0 064 76,5 999 67,6 388 55,7 ex 0707 00 25 052 70,1 400 59Ã  053 166,9 404 61,5 060 61,0 508 68,4 066 53,8 512 61,4 068 60,4 I 524 57,4 204 49,1 528 48,0 624 207,3 800 62,6 999 95,5 804 49,3 0709 90 79 052 55,6 999 61,8 204 77,5 0808 20 57 052 77,6 624 196,3 388 79,6 999 109,8 512 89,7 0805 30 30 052 58,1 528 84,1 388 74,9 800 55,8 400 72,1 804 112Ã ² 512 65,9 999 83,3 520 66,5 0809 30 41 , 0809 30 49 052 63,1 524 61,5 220 121,8 528 61,6 624 106,8 600 54,7 999 97,2 624 78,0 0809 40 30 052 73,2 999 65,9 064 62,3 080610 40 052 87,9 \ 066 77,8 064 49,8 068 61,2 066 49,4 624 95,1 220 110,8 676 68,6 400 134,7 l 999 73,0 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999 stands for 'of other origin.